The opinion of the Court was delivered by
Sterrett, J.
Eor reasons given by the learned president of the Common Pleas we think he was clearly right in affirming the judgment of the alderman. Conceding, for the sake of argument, that a writ of error lies in a case like the present, and that the testimony submitted to the Court below is properly before us for consideration, we find nothing in the record of the judgment and proceedings before the alderman, or in the testimony, to justify a reversal. The transcript contains everything that is essential to a regular and valid judgment. The cause of action as therein stated was clearly within the jurisdiction of the alderman; process was regularly issued and served; both parties appeared; witnesses on behalf of each were sworn and examined, and on the same day judgment was rendered in favor of the plaintiff. No appeal was taken, and nearly eight months elapsed before the writ of certiorari was issued. As a general rule the Court' of Common Pleas, in reviewing the judgment of a justice or alderman, will not look beyond the record of -his proceedings. To this rule, however, there are some well-recognized exceptions, but there is nothing in the present case to bring it within any of them. There is no ground on which to base a charge of improper conduct or fraud on the part of the alderman. The hearing was concluded in the forenoon, and notice having been given that the case would be decided in the afternoon, judgment was then entered in favor of the plaintiff, and on the same day notice thereof was given to defendant. These facts were clearly established by the testimony. If the defendant, relying on the promise of plaintiff’s counsel that the matter in controversy would be settled, neglected to appeal within the time allowed by law, the alderman is not in any manner responsible for the consequences.
Judgment affirmed.